DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the reply filed 12/10/2021 and communication with Applicant Representative Mark D. Pratt, Reg. No. 45,794 on 03/21/2022 (see attached Interview Summary). The amendment is supported by at least Spec: paragraphs 10, 42-44, 97, 160, 162, 165, 169, 173, 202, 206, 212, and 255, and Drawings: Fig. 13.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Mark D. Pratt, Reg. No. 45,794 on 03/21/2022.

The application has been amended as follows, please amend the listing of claims as follows:

(Currently Amended)  An information processing method executed by a computer, comprising:  
	obtaining, by receiving from sensors mounted within first devices used by device users, lifestyle information which is information on a state of operation of each of the first devices, the first devices being home appliances;
obtaining registration information for each of the device users, the registration information including identification information of the device user and identification information of a first device owned by the device user, the first device being included in the first devices;  
	identifying, for each of the device users, the lifestyle information generated by use of the first device by the device user with the registration information, and 
	obtaining location information from GPS-enabled mobile devices of the device users[[,]];
	
obtaining seasonal information; 
identifying a subset of device users as specific users of a specific type according to a change in predicted patterns of behavior from the lifestyle information of the specific users corresponding with specific periods of time determined from the seasonal information; 
extracting, from the location information of the device users, location information of specific users; 
determining a place where other specific users were present as indicated by the location information obtained from the other specific users’ GPS-enabled mobile devices when states of the other specific users changed as estimated from received biometric information of the other specific users; and
generating presentation information, for display in a graphical user interface, according to the result of determining the place including a graphical user interface element indicating a number of device users currently located at the place based on received location information from the GPS-enabled mobile devices of the device users;
transmitting , to a second device of the one or more specific users, for display in the graphical user interface of the second device based on an estimated current state of the one or more specific users determined from biometric data received from one or more wearable sensors of the one or more specific users and a corresponding predicted pattern of behavior as determined from the lifestyle information received from the sensors mounted within the first devices

 
(Previously Presented)  The information processing method according to claim 1, 
providing, information indicating one or more places where the specific users visited for more than a predetermined number of times based on history of the location information.  

(Previously Presented)  The information processing method according to claim 2, wherein  
	the information indicating the one or more places includes information indicating ranking or classification of the one or more places, the ranking or the classification being based on a total number of the specific users who visited the one or more places.
 
(Previously Presented)  The information processing method according to claim 2, wherein 
the information indicating the one or more places includes information indicating a category of the one or more places.  

(Cancelled)
  
(Previously Presented)  The information processing method according to claim 1, further comprising:  
obtaining sensor information measured by a sensor at a place where the specific users visited;  
	estimating a state of the place where the specific users visited based  on the sensor information; and
	providing information indicating the state of the place estimated.  

(Original)  The information processing method according to claim 1, wherein  
	the location information includes position information indicating a position scheduled as a destination, and 
the information processing method further comprising:  
	specifying a plurality of routes based on the position scheduled to be visited;  
	selecting, according to the characteristics of the device users, a specific route from among the plurality of routes specified; and  
	providing information indicating the specific route selected.

(Currently Amended)  An information processing method executed by a computer, comprising: 
obtaining, by receiving from sensors mounted within first devices used by device users, lifestyle information 3which is information on a state of operation of each of the first devices, the first devices being home appliances; 
obtaining registration information for each of the device users, the registration information including identification information of the device user and identification information of a first device owned by the device user, the first device being included in the first devices; 
identifying, for each of the device users, the lifestyle information generated by use of the first device by the device user with the registration information, and predicting patterns of behavior of each of the device users from the lifestyle information identified; 
obtaining location information from GPS-enabled mobile devices of the device users; 
receiving [[and]] biometric information of the device users from corresponding wearable sensors, 
obtaining seasonal information;
identifying a subset of device users as specific users of a specific type according to a change in predicted patterns of behavior from the lifestyle information of the specific users corresponding with specific periods of time determined from the seasonal information; 
the specific users 

estimating states of the specific users, based on the biometric information of the specific users; 
rating, based on an estimated current state of one or more specific users according to biometric information from a wearable sensor other obtained from the other specific users’ GPS-enabled mobile devices when [[the]] states of the other specific users as estimated from the biometric information received from the wearable sensors of the other specific users; and 
generating presentation information, for display in a graphical user interface, according to a result of the rating on the place and including a graphical user interface element indicating a number of device users currently located at the place based on received location information from the GPS-enabled mobile devices of the device users; and 
transmitting the presentation information, to a second device of the one or more specific users, for display in the graphical user interface of the second deviceestimated current state of the one or more specific users and a corresponding predicted pattern of behavior as determined from the lifestyle information received from the sensors mounted within the first devices.


Allowable Subject Matter
Claims 1-4 and 6-8 were pending. Claims 1 and 8 are now amended with Examiner’s Amendment as indicated above. Claims 1-4 and 6-8 are now allowed as explained further below in the reasons for allowance.  
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate the recited abstract idea into a practical application, specifically the claims recite a combination and arrangement of additional elements that include receiving operational data from sensors mounted within home appliances, receiving location data from GPS-enabled mobile devices, receiving biometric data from wearable sensor(s), and generating and transmitting information for display in a GUI based on a correlation of the lifestyle/operational data, location data, and biometric data received from the corresponding devices and sensors for a specific user(s) that includes triggering the transmittal of presentation information based on the current sensed biometric state of the user and providing information that includes a graphical indication of the current/real-time monitoring of location data received from other users mobile devices, e.g. in representative claim 1: 
obtaining, by receiving from sensors mounted within first devices used by device users, lifestyle information which is information on a state of operation of each of the first devices, the first devices being home appliances;
…
	obtaining location information from GPS-enabled mobile devices of the device users; 
…
determining a place where other specific users were present as indicated by the location information obtained from the other specific users’ GPS-enabled mobile devices when states of the other specific users changed as estimated from received biometric information of the other specific users; and
generating presentation information, for display in a graphical user interface, according to the result of determining the place and including a graphical user interface element indicating a number of device users currently located at the place based on received location information from the GPS-enabled mobile devices of the device users;
transmitting the presentation information, to a second device of the one or more specific users, for display in the graphical user interface of the second device based on an estimated current state of the one or more specific users determined from biometric data received from one or more wearable sensors of the one or more specific users and a corresponding predicted pattern of behavior as determined from the lifestyle information received from the sensors mounted within the first devices.

that when considered together with the other elements in the claim do not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to use the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1 and 8, as amended above. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Tsui et al. US 20080249969 A1, Kameyama US 20090247151 A1, Aghajanyan et al. US 20130145385 A1, Moore et al. US 20130066821 A1, Kramer et al. US 20110093340 A1, and Higgins US 8487772 B1, as described in detail in the previous office action(s), but failing both individually and in combination to teach or reasonably suggest the combination of elements in claims 1 and 8 including at least: 
obtaining, by receiving from sensors mounted within first devices used by device users, lifestyle information which is information on a state of operation of each of the first devices, the first devices being home appliances; 
obtaining registration information for each of the device users, the registration information including identification information of the device user and identification information of a first device owned by the device user, the first device being included in the first devices; 
identifying a subset of device users as specific users of a specific type according to a change in predicted patterns of behavior from the lifestyle information of the specific users corresponding with specific periods of time determined from the seasonal information; 
determining a place where other specific users were present as indicated by the location information obtained from the other specific users’ GPS-enabled mobile devices when states of the other specific users changed as estimated from received biometric information of the other specific users; and 
generating presentation information, for display in a graphical user interface, according to the result of determining the place and including a graphical user interface element indicating a number of device users currently located at the place based on received location information from the GPS-enabled mobile devices of the device users;
transmitting the presentation information, to a second device of the one or more specific users, for display in the graphical user interface of the second device based on an estimated current state of the one or more specific users determined from biometric data received from one or more wearable sensors of the one or more specific users and a corresponding predicted pattern of behavior as determined from the lifestyle information received from the sensors mounted within the first devices.
US 20130102283 A1: Describing mobile device tracking of location and motion behavior to derive behavioral motion patterns for the user associated with particular POIs 
KR20130089810A describing targeted advertisement to a user based on appliance device usage patterns and user interest/search for content on the Internet to determine advertisement content, e.g. recommended products for purchase, to display to the user
J. Iglesias, J. Cano, A. M. Bernardos and J. R. Casar, "A ubiquitous activity-monitor to prevent sedentariness," 2011 IEEE International Conference on Pervasive Computing and Communications Workshops (PERCOM Workshops), 2011, pp. 319-321, doi: 10.1109/PERCOMW.2011.5766894.
K. Fujinami, "Interaction Design Issues in Smart Home Environments," 2010 5th International Conference on Future Information Technology, 2010, pp. 1-8, doi: 10.1109/FUTURETECH.2010.5482711.
US 20010056443 A1 describing classifying navigational data and routes based on user attribute or season to provide route guidance information 
US8630740B2 describing learning and storing desired operational schedules based on patterns of usage of home appliances
US 20130024799 A1 describing intelligent monitoring and trend learning of user settings and adjustments of appliance device usage and providing control of devices based on learned usage patterns and monitoring 
US 20120066168 A1 describing a system and methods for occupancy detection and smart home control based on occupancy prediction and activity patterns associated with monitored behavior and occupant characteristics, e.g. household type
US 20070011195 A1 and US 20060053219 A1 describing systems and methods for appliance operation monitoring and historical pattern generation in order to determine frequent patterns of use and behaviors and provide sequenced control of devices based on the operation patterns
Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below: 
US 7574661 B2 describing application program prediction and behavior pattern extraction based on usage of applications corresponding to particular locations 
FR 2906628 A1 describing controlling provisioning of information on billboard signage based on locations and attributes of groups of individuals predicted within a viewing zone. 
US 20140025620 A1 describing a system and method for inferring user mood based on user and group characteristic data 
US 7987182 B2 describing recommending items of interest to a user based on television viewing behavior and history
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624